                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                                CIVIL ACTION NO. 5:07-CV-114-TBR

MICHAEL WAYNE LONG                                                                        PLAINTIFF

v.

ROBERT BELL, et al.                                                                   DEFENDANTS


                           MEMORANDUM OPINION AND ORDER
        This matter is before the Court upon motion by Plaintiff, Michael Wayne Long (“Long”),

to reopen his case. [DN 5]. Defendants have not responded, nor have they been served.

Nevertheless, the Court considers this motion to be ripe for review, and for the following reasons,

it is DENIED.

        On August 3, 2007, this Court dismissed Long’s complaint because it was wholly frivolous

and devoid of merit. [DN 3 at 2]. Long initiated his action by filing a document styled “Criminal

Complaint.” In his “Criminal Complaint,” Long asserted that three Kentucky State Penitentiary

corrections officers struck him on the side of the face with a revolver in 1980. [DN 1]. Long

claimed that the officers’ actions violated 18 U.S.C. § 241, a criminal statute.

        This Court dismissed Long’s complaint for two reasons. First, “a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973). Second, 18 U.S.C. § 241 does not give rise to any private

civil cause of action. See United States v. Oguaju, 76 Fed.Appx. 579, 581 (6th Cir. 2003). Long

does not dispute either of the grounds for dismissal in this Court’s prior Memorandum Opinion.

Neither does Long identify a rule of procedure under which his action may be reopened. Instead,

Long argues that “On the face of the complaint, the pro-se plaintiff is entitled to relief of the serious
deprivation and interference of the plaintiff’s [interference] of the Eighth Amendment violation as

stated herein and as well as the complaint of the discriminatory treatment on the defendant.” [DN

5 at 6]. However, Long did not allege an Eighth Amendment violation in his “Criminal

Complaint.” [DN 1]. Long’s “Criminal Complaint” was essentially a request for the criminal

prosecution of the prison officials and therefore is frivolous and devoid of merit. Because Long

does not dispute either of this Court’s grounds for dismissal in its prior Memorandum Opinion

[DN 3], his motion to reopen the case is DENIED. Further, the Court notes that it dismissed Long’s

complaint on August 3, 2007. Long’s pro se motion to reopen his case was filed on December 28,

2018 and therefore it is not timely.

       IT IS HEREBY ORDERED, Long’s motion to reopen his case is DENIED. The case

shall remain closed. IT IS SO ORDERED.




                                                        March 18, 2019




cc:    Michael Wayne Long, Pro Se, 81811
       KSR – Kentucky State Reformatory
       P.O. Box 188
       LaGrange, KY 40031
cc:    Counsel of Record
